 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MADIHA MINER,                                  CASE NO. C19-0821JLR

11                                Plaintiff,               ORDER STRIKING MOTIONS
                   v.
12
            SOCIAL SECURITY
13
            ADMINISTRATION,
14
                                  Defendant.
15
            Before the court are Plaintiff Madiha Miner’s motions (1) for the entry of
16
     judgment in the amount of $70 million (Mot. 1 (Dkt. # 10)); and (2) to remove her cases
17
     to the United States Supreme Court (Mot. 2 (Dkt. # 11)). As discussed below, the court
18
     STRIKES the motions and warns Ms. Miner that, if she fails to adhere to this order, the
19
     court will consider the entry of a vexatious litigant order against her.
20
            On June 28, 2019, the court dismissed Ms, Miner’s complaint pursuant to 28
21
     U.S.C. § 1915(e). (6/28/19 Order (Dkt. # 16).) Nevertheless, the court granted Ms.
22


     ORDER - 1
 1   Miner leave until July 11, 2019, to file an amended complaint that meets the pleading

 2   requirements of federal court. (See id. at 6.) The court will not consider any motions

 3   filed by Ms. Miner until she timely files an amended complaint that satisfies the court’s

 4   June 28, 2019, order. Accordingly, the court STRIKES Ms. Miner’s motions.

 5          In addition, Ms. Miner has several cases presently pending in the Western District

 6   of Washington. (See Case Nos. C19-0822JLR, C19-0846JLR, C19-0847JLR,

 7   C19-0848JLR, C19-0849JLR.) In each of these cases, Ms. Miner has filed numerous

 8   frivolous motions even though the court has either dismissed her complaint pursuant to

 9   28 U.S.C. § 1915(e) or remanded her action to state court. (See id.) If Ms. Miner

10   continues to file such motions in her cases, the court will consider entering a vexatious

11   litigant order against her, which will place litigation restrictions upon her within the

12   Western District of Washington. The All Writs Acts, 28 U.S.C. § 1651(a), provides

13   district courts with the inherent power to enter pre-filing orders against vexatious

14   litigants. Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007).

15   Although such orders should be rare, “[f]lagrant abuse of the judicial process cannot be

16   tolerated because it enables one person to preempt the use of judicial time that properly

17   could be used to consider the meritorious claims of other litigants.” De Long v.

18   Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).

19          In sum, the court STRIKES Ms. Miner’s motions (Dkt. ## 10, 11), and will

20   consider entering a vexatious litigant order against her if she files any more motions in

21   //

22   //


     ORDER - 2
 1   this matter prior to filing an amended complaint that complies with the court’s June 28,

 2   2019, order. (See 6/28/19 Order at 6.)

 3         Dated this 3rd day of July, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
